United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                        March 11, 2005
                                FOR THE FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                   __________________________                               Clerk
                                          No. 04–20554
                                   __________________________


RODMAN A EGGEN,
                                                                                Plaintiff - Appellant,

versus

SASOL CHEMICAL INDUSTRIES LTD; SASOL LIMITED; SASOL HOLDING BV; SASOL
SYNTHETIC FUELS LTD,

                                                                            Defendants - Appellees.

                  ___________________________________________________

                          Appeal from the United States District Court
                              For the Southern District of Texas
                                    (No. 4:02–CV–1822)
                  ___________________________________________________


Before JONES, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

         This Court has considered Eggen’s position in light of the briefs, pertinent portions of the

record, and oral argument. Having done so, we find no reversible error of fact or law and AFFIRM

for essentially the reasons stated by the district court.




         *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.